STEPHANIE LARSEN, CSR
        OFFICIAL COURT REPORTER - 33rd Judicial District
            P.O. Box 554 ** Marble Falls, TX 78654
                          (512)715-5230
                   33reporter@dcourttexas.org
      * * * * * * * * * * * * * * * * * * * * * * * * * * *

January 13, 2015

Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711

RE:   Court of Appeals No. 03-14-00819-CV
      Blanco County Cause No. CV07387
      Judy Weirich v. IESI Corp. and Southside Wrecker

To Whom It May Concern:

This letter is to advise that as of this date I still have not
received Notice of Appeal on this matter. Likewise, no party
has contacted me regarding preparation of this record, thus no
reporter's record is being readied for filing at this time.

If arrangements are made, it will take less than a week to
prepare and file.

If you have any questions, please do not hesitate to contact
me.

Thank you,

/s/Stephanie Larsen